DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/509,940 filed on July 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicants’ election without traverse of the Group II invention in the reply filed on 01/11/2021 has been entered.  The Applicants indicated that claims 1-17 and new claims 21-23 read on the elected invention.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-17 and newly added claims 21-23.

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1 the prior art of record Yeong (US 2018/0175175) and Yeo (US 2016/0380056) do not disclose a method of forming a semiconductor device comprising: performing a surface treatment process to convert an upper layer of the liner distal to the fin into a conversion layer, the conversion layer comprising an oxide or a nitride of the liner; forming isolation regions on opposing sides of the fin after the surface treatment 
Regarding claim 12, Yeong and Yeo do not disclose converting an exterior layer of the liner distal to the first fin and the second fin into a first dielectric layer, wherein an interior layer of the liner contacting the first fin and the second TSMP2018263OUSooPage 4 of 7fin remains the third semiconductor material after converting the exterior layer; forming isolation regions around the first fin and the second fin.
Regarding claim 21, the prior art of record does not disclose forming an exterior layer distal from the first fin, the exterior layer comprising a first dielectric layer, wherein an upper surface of the exterior layer of the composite line is level with the upper surface the isolation region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/Nelson Garces/
Primary Examiner, Art Unit 2814